IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: T.D.N.T.R., A         : No. 33 EAL 2019
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
APPEAL OF: T.D.N.T.R., CHILD              : the Order of the Superior Court
                                          :
                                          :
PETITION OF: E.B., FATHER                 :

IN THE INTEREST OF: L.M.R., A MINOR       : No. 34 EAL 2019
                                          :
                                          :
APPEAL OF: L.M.R., CHILD                  : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
PETITION OF: E.B., FATHER                 :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.    The Joint Applications for Relief by Participants Department of Human

Services and Minor Children, T.D.N.T.R. & L.M.R. are DENIED AS MOOT.